LyoN, J.
The merits of the case seem to be with the plaintiff. He performed labor on certain logs, timber or lumber, and brought his action to enforce the lien thereon which the law gave him for the value of his labor. The sheriff seized the property by virtue of the attachment issued in such action, but subject to three other similar attachments previously levied on the property. The amounts for which the pi'ior attachments were issued, aggregated much less than the value of the property seized. It appeared on the trial, although not stated in the answer, that one Taylor had previously attached the same property under the general attachment law, for a debt against Whitley exceeding in amount the value of the property. But such debt was not for work performed upon the property, and of course the plaintiff’s attachment was paramount to Taylor’s. Barron & Carmichael purchased Taylor’s demand, and also the claims of the three prior attaching laborers; and thereupon the sheriff released the property, or so much of it as remained in his hands, to that firm, regardless of the plaintiff’s attachment. Before that time, he surrendered a portion of the attached property to Swan & McHae without process, on their claim that they owned it. The plaintiff prosecuted his lien suit, and *181recovered judgment establishing bis lien on the property attached; but because of the acts of the sheriff his judgment is unavailing.
On these facts alone no argument is required to show that by his voluntary surrender of the property the sheriff violated his duty, to the injury of the plaintiff, and that such violation of duty is a breach of the condition of his official bond. The judgment, therefore, is right on the merits, and should not be disturbed, unless some other fact disclosed by the evidence, or some erroneous ruling on the trial, is fatal to it. And this brings us to the inquiry whether any such ruling, o r the existence of any such fact, is disclosed by the record. The inquiry will not be extended beyond the assignment of errors presented on behalf of the appellants.
I. It is claimed that the plaintiff’s attachment could not lawfully be executed while there were other lien attachments upon the same property, and that the attempted service thereof by the sheriff was a nullity.
The point is not well taken. There can be no doubt that it was competent for the sheriff to execute the process subject to the prior attachments, and thereafter to hold it on the four attachments.
II. In the various proceedings in the lien suit, the terms “logs,” “lumber” and “timber” are used indiscriminately, and there is some confusion in the statements in different documents of the specific services which the plaintiff performed upon the property in question. It is objected' that because of these the plaintiff cannot recover, or, at most, that he can only recover a portion of his claim. But that the plaintiff did perform labor or service upon the property attached, of the character mentioned in the statute giving the lien (Laws of 1861, ch. 186, sec. 1; Tay. Stats., 1768, § 25), was determined by the lien judgment, was abundantly proved in this action, and must have been found by the jury under the charge of the court. That is the substantial thing; and we think the *182inaccuracies and confusion of terms upon wbicb the objection is based, are immaterial and harmless.
III. The remaining errors assigned are, the refusal of the court to give the jury the following instructions proposed on behalf of the defendants: '
“ 1. If the defendant, as sheriff, demanded a bond of indemnity as a condition of holding the lumber and property in question, and the plaintiff refused to deliver such a bond of indemnity, then the defendant was not bound to hold the,attached property.
“ 2. If the defendant, as sheriff, demanded of the plaintiff the expenses necessary to hold the lumber or property in question, and the plaintiff refused to advance the same, the defendant, as sheriff, was not bound to hold the property at his own expense.
“ 3. If the property in question was incumbered by attachments levied prior to the attachment of the plaintiff in his case-, against Whitley, to the full value of the property in question, then the defendant is not liable to the plaintiff in this action.”
1. The sheriff had no right to demand such security without first procuring the order of a court, judge, or court commissioner, requiring the plaintiff to give it. Such, we think, is the correct construction of the statute on that subject. Laws of 1861, ch. 186, sec. 7; Tay. Stats., 1770, § 32. It is not claimed that any such order was procured. Hence, we are of the opinion that the plaintiff was under no obligation to give the security, and the instruction was properly refused. *
2. Conceding, for the purposes of this appeal, that the sheriff might lawfully require the plaintiff to advance the necessary expenses of holding the attached property (a point we do not determine), the plaintiff could not be in default for not making such advances, until a sufficient demand had been made therefor. The testimony of the sheriff is, that he told *183the plaintiff he must advance the expenses necessary to take care of the lumber, and the plaintiff said he would do so. There is no evidence that the sheriff stated the sum that he required for that purpose, or informed the plaintiff that he would surrender the property to the claimants unless the money was forthcoming. The demand was clearly insufficient. Besides, there is good reason to believe that the property was not surrendered for any such reason.
3. The last proposed instruction is defective in that it does not discriminate between Taylor’s attachment under the general attachment law, and those issued in the actions to enforce specific liens upon the property — .the latter having priority over Taylor’s, although his attachment may have been first served.
The charge of the learned circuit judge on this branch of the case was fully as favorable to the defendants as the law permits. He instructed the jury, that, “ as to any attachments to enforce liens for labor which were executed before the Hal-fki attachment, if the amount due on those claims, and the costs, were sufficient to absorb the whole amount which the lumber attached could have been sold for on execution, then the plaintiff was not injured by the appropriation of the attached property to the satisfaction of such prior liens, and cannot recover in this action.”
"We are satisfied that all of the proposed instructions were properly refused, and that the record discloses no-material error— at least none of which the defendants can justly complain.
The judgment of the circuit court must be affirmed.
By the Gov/rt. — Judgment affirmed.